

116 S2786 IS: Unlawful Turn-Aways Act of 2021
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2786IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Blumenthal (for himself and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to address the inappropriate or unlawful denial by the Department of Veterans Affairs of benefits and services for former members of the Armed Forces who were discharged or released from the active military, naval, or air service under conditions characterized as neither dishonorable nor honorable, and for other purposes.1.Short titleThis Act may be cited as the Unlawful Turn-Aways Act of 2021.2.Addressing Department of Veterans Affairs turn-away problem(a)Improving training, guidance, and oversight of Department of Veterans Affairs staff(1)Training(A)For all employeesThe Secretary of Veterans Affairs shall require all employees of the Department of Veterans Affairs to participate in uniform, national training on character of discharge eligibility standards for benefits and services provided under laws administered by the Secretary.(B)For front-line staffThe Secretary shall require all employees of the Department who the Secretary considers front-line staff, including employees of the Department that the Secretary considers Department facility enrollment and eligibility staff, to participate, as soon as practicable after the date of the enactment of this Act and periodically thereafter, in training described in subparagraph (A).(2)Requirement that any contact with Department of Veterans Affairs seeking health care from Department be recorded in electronic health management systemThe Secretary shall ensure that any contact made by an individual seeking health care from the Department is recorded in the electronic health management system of the Department. (3)Designation of positions(A)In generalThe Secretary shall designate a national-level position and establish senior positions within each regional office of the Department to focus on issues affecting individuals who served in the active military, naval, or air service and who were discharged or released therefrom under conditions characterized as neither honorable nor dishonorable.(B)Congressional updatesThe official designated to a national-level position under subparagraph (A) shall provide Congress with updates, on a regular basis, on progress made by the Department in providing benefits and services to individuals described in subparagraph (A).(b)Remedy past unlawful turn-Aways(1)Assessment, identification, recommendations, and reportNot later than one year after the date of the enactment of this Act, the Inspector General of the Department of Veterans affairs shall—(A)conduct an assessment of the practices of the Department involving denying benefits and services to individuals seeking such benefits and services from the Department based on a discharge or release from service in the active military, naval, or air service under conditions that were characterized as neither honorable nor dishonorable;(B)identify whether any denials described in subparagraph (A) were unlawful and the scope of such unlawful denials by the Department;(C)develop recommendations for legislative or administrative action to limit the occurrence of unlawful denials described in subparagraph (B); and(D)submit to Congress a report on the findings of the Inspector General under subparagraphs (A) through (C).(2)Notice(A)In generalThe Secretary shall—(i)notify all individuals who were discharged or released from service in the active military, naval, or air service under conditions that were characterized as neither honorable nor dishonorable about their right to apply for health care and benefits from the Department; and(ii)encourage individuals described in clause (i) to apply for health care and benefits described in such clause, even if they have previously been denied or turned away from the Department.(B)MannerThe Secretary shall carry out subparagraph (A) by sending individuals described in such subparagraph a letter to last known address on file with Social Security Administration.(3)Outreach(A)Program requiredThe Secretary shall carry out a program of public outreach, including via the internet and through mailed notices, to covered individuals described in subparagraph (B) who may have been unlawfully denied a benefit or service from the Department based on the characterization of their discharge or release from service in the active military, naval, or air service.(B)Covered individualsFor purposes of this paragraph, a covered individual is an individual who was discharged or released from service in the active military, naval, or air service under conditions that were characterized as neither honorable nor dishonorable.(C)ContentsOutreach carried out pursuant to the program required by subparagraph (A) shall include distribution of information about what benefits and services covered individuals may be eligible for under laws administered by the Secretary of Veterans Affairs. (D)MannerOutreach under the program required by subparagraph (A) shall include the following methods of contact:(i)Traditional and social media.(ii)Websites and blogs of the Department.(iii)Informational brochures and fact sheets.(iv)Community events.(c)Simplifying eligibility standards and processes(1)Modification of definition of veteranSection 101(2) of title 38, United States Code, is amended by striking under conditions other than dishonorable and inserting , other than a person whose rights are barred by section 5303(a) of this title.(2)Veterans Justice Outreach Program services(A)In generalThe Secretary of Veterans Affairs shall ensure that services provided by the Veterans Justice Outreach Program are available to all individuals who served in the active military, naval, or air service, regardless of the nature of their discharge or release from such service.(B)Veterans Justice Outreach Program definedIn this paragraph:(i)Justice-involved veteranThe term justice-involved veteran means a veteran with active, ongoing, or recent contact with some component of a local criminal justice system.(ii)Local criminal justice systemThe term local criminal justice system means law enforcement, jails, prisons, and Federal, State, and local courts.(iii)Veterans Justice Outreach ProgramThe term Veterans Justice Outreach Program means the program through which the Department of Veterans Affairs identifies justice-involved veterans and provides such veterans with access to Department services.(d)DefinitionsIn this section, the terms active military, naval, or air service and veteran have the meanings given such terms in section 101 of title 38, United States Code. 3.Modification of requirements relating to eligibility for certain counseling services from Department of Veterans Affairs(a)Counseling for military sexual traumaSection 1720I(b) of title 38, United States Code, is amended—(1)in paragraph (4)—(A)by striking subparagraph (B); and(B)in subparagraph (A), by striking (A)(i) served and inserting (i) served; and(2)in paragraph (2), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;(3)in paragraph (1), by striking is a former member and inserting (A) is a former member;(4)by redesignating paragraphs (2) through (4) as subparagraphs (B) through (D), respectively; and(5)by adding at the end the following new paragraph:(2)(A)is a former member of the Armed Forces, including the reserve components;(B)is not enrolled in the health care system established by section 1705 of this title; and(C)while serving in the Armed Forces, was the victim of a physical assault of a sexual nature, a battery of a sexual nature, or sexual harassment (as defined in section 1720D(f) of this title)..(b)Counseling in Vet Centers(1)In generalSection 1712A(a)(1)(C) of such title is amended—(A)by striking individual who is a veteran or each place it appears;(B)in clause (ii), by striking causalities and inserting casualties;(C)in clause (iii), by striking such veteran or member and inserting such member;(D)in clause (vii)—(i)in subclause (I), by striking ; or and inserting a semicolon; and(ii)in subclause (II), by striking veteran or member of the Armed Forces and insertingveteran; or(III)member of the Armed Forces;(E)by redesignating clauses (i) through (vii) as clauses (ii) through (viii), respectively; and(F)by inserting before clause (ii), as redesignated by subparagraph (E), the following new clause (i):(i)Any veteran..(2)Conforming amendments(A)In generalSection 1712A of such title is amended—(i)in subsection (a)(1)—(I)by striking clauses (i) through (vi) each place it appears and inserting clauses (i) through (vii);(II)by striking clause (vii) each place it appears and inserting clause (viii); and(III)in subparagraph (B)(ii)(II), by striking veteran or member described in subclause (II) and inserting veteran or a member described in subclause (III); and(ii)in subsection (g)(1), by striking described in subsection (a)(1)(C).(B)Suicide prevention assistanceSection 201(q)(4)(C) of the Commander John Scott Hannon Veterans Mental Health Care Improvement Act of 2019 (Public Law 116–171; 38 U.S.C. 1720F note) is amended by striking clauses (i) through (iv) and inserting clauses (ii) through (v). 4.Outreach to and study on treatment of members of the Armed Forces discharged under conditions other than honorable for no other reason than sexual orientation or gender identity(a)OutreachThe Secretary of Veterans Affairs shall conduct outreach to former members of the Armed Forces who were discharged from the Armed Forces under other than honorable conditions for no other reason than the sexual orientation or gender identity of the member pursuant to the Don't Ask, Don't Tell policy of the Department of Defense.(b)StudyThe Secretary shall conduct a study to assess the scope and cost of providing health care under the laws administered by the Secretary to former members of the Armed Forces with other than honorable discharges who were discharged from the Armed Forces after serving on active duty in the Armed Forces for less than two years for no other reason than the sexual orientation or gender identity of the member, whether pursuant to the Don't Ask, Don't Tell policy of the Department or not. 